DETAILED ACTION
1.	This office action is a response to communication submitted on 06/08/2022.
2. 	Claims 1-14 are presented for examination.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. US 11387715 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims found in application No. 17/805,884 are either comprising the same limitations/features or even broader than the claims on the issued Patent. 
Please see table below:
US Application No. 17/805,884
US Patent No. US 11387715 B2
1. A geared motor comprising: an electric motor; a transmission; a drive shaft; and a switching device, wherein the transmission rotates the drive shaft via rotation of the electric motor, wherein the switching device is arranged on the drive shaft, the switching device comprising a single housing, which is distinct from an electric motor housing and a transmission housing, and which is spatially separated from at least one of the electric motor housing and the transmission housing, a contactless, absolute position-measuring device provided within the single housing and sensing a position of the drive shaft absolutely, an evaluation unit provided within the single housing and evaluating position signals, a gearwheel coupled to the drive shaft, and an output unit provided within the single housing and outputting switching information for indirectly switching and/or directly switching a motor current of the electric motor as a function of a position signal, wherein the switching device is configured to switch the electric motor, - 16 – wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion, and wherein the pinion and the drive shaft both rotate about the same axis of rotation.
1. A geared motor comprising: an electric motor; a transmission; a drive shaft; and a switching device, wherein the transmission rotates the drive shaft via rotation of the electric motor, wherein the switching device is arranged on the drive shaft, the switching device comprising a single housing, which is distinct from an electric motor housing and a transmission housing, and which is spatially separated from at least one of the electric motor housing and the transmission housing, a contactless, absolute position-measuring device provided within the single housing and sensing a position of the drive shaft absolutely, an evaluation unit provided within the single housing and evaluating position signals, a gearwheel coupled to the drive shaft, an output unit provided within the single housing and outputting switching information for indirectly switching and/or directly switching a motor current of the electric motor as a function of a position signal, and an internal electrical system, provided within the single housing and providing internal power, in an absence of external power, to at least the position measuring device to sense at least one of (1) a single complete rotation of the drive shaft, (2) a plurality of rotations of the drive shaft, and (3) the position of the drive shaft, wherein the switching device is configured to switch the electric motor, wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion defined on an outer peripheral surface of the drive shaft, and wherein the pinion and the drive shaft both rotate about the same axis of rotation.
2. The geared motor according to claim 1, wherein the switching device is further configured to output a position of a component driven in rotation by the motor.
2. The geared motor according to claim 1, wherein the switching device is further configured to output a position of a component driven in rotation by the motor.
3. The geared motor according to claim 1, wherein the switching device further comprises a sensing element and a fitter that determine a position, during installation of the switching device, of a component driven in rotation by the rotor.
3. The geared motor according to claim 1, wherein the switching device further comprises a sensing element and a fitter that determine a position, during installation of the switching device, of a component driven in rotation by the rotor.
4. The geared motor according to claim 1, wherein the evaluation unit is further configured such that, in one direction of rotation of a component driven in rotation by the motor of the switching device there are two signal outputs which are independent of one another.
5. The geared motor according to claim 1, wherein the evaluation unit is further configured such that, in one direction of rotation of a component driven in rotation by the motor of the switching device there are two signal outputs which are independent of one another.
5. A drive system comprising a geared motor according to claim 1, and components driven by the geared motor.
7. A drive system comprising a geared motor according to claim 1, and components driven by the geared motor.
6. The geared motor according to claim 1, wherein the evaluation unit is configured to execute and evaluate a status monitoring process of a drive system comprising the switching device, the geared motor and components driven by the geared motor.
8. The geared motor according to claim 1, wherein the evaluation unit is configured to execute and evaluate a status monitoring process of a drive system comprising the switching device, the geared motor and components driven by the geared motor.
7. The geared motor according to claim 3, wherein the position of the component is a limit position.
4. The geared motor according to claim 3, wherein the position of the component is a limit position.
8. The geared motor according to claim 4, wherein the evaluation unit is configured such that in each direction of rotation of the component there are two signal outputs which are independent of one another.
5. The geared motor according to claim 1, wherein the evaluation unit is further configured such that, in one direction of rotation of a component driven in rotation by the motor of the switching device there are two signal outputs which are independent of one another.
9. The geared motor according to claim 6, wherein the output unit is configured to switch, as a function of a position of the component, one of a single-phase or a multi-phase power supply of the electric motor.
9. The geared motor according to claim 8, wherein the output unit is configured to switch, as a function of a position of the component, one of a single-phase or a multi-phase power supply of the electric motor.
10. The geared motor according to claim 1, wherein the drive shaft extends in a first direction, wherein the pinion is defined by a plurality of grooves provided on at least a portion of an outer peripheral surface of the drive shaft, and wherein each of the grooves extends in the first direction.
10. The geared motor according to claim 1, wherein the drive shaft extends in a first direction, wherein the pinion is defined by a plurality of grooves provided on at least a portion of an outer peripheral surface of the drive shaft, and wherein each of the grooves extends in the first direction.
11. The geared motor according to claim 1, wherein the single housing of the switching device abuts a side surface of the transmission housing.
11. The geared motor according to claim 1, wherein the single housing of the switching device abuts a side surface of the transmission housing.
12. The geared motor according to claim 1, wherein the switching device further comprises an internal electrical system, provided within the single housing and providing internal power, in an absence of external power, to at least the position measuring device to sense at least one of (1) a single complete rotation of the drive shaft, (2)- 18 – a plurality of rotations of the drive shaft, and (3) the position of the drive shaft.

1. A geared motor comprising: an electric motor; a transmission; a drive shaft; and a switching device, wherein the transmission rotates the drive shaft via rotation of the electric motor, wherein the switching device is arranged on the drive shaft, the switching device comprising a single housing, which is distinct from an electric motor housing and a transmission housing, and which is spatially separated from at least one of the electric motor housing and the transmission housing, a contactless, absolute position-measuring device provided within the single housing and sensing a position of the drive shaft absolutely, an evaluation unit provided within the single housing and evaluating position signals, a gearwheel coupled to the drive shaft, an output unit provided within the single housing and outputting switching information for indirectly switching and/or directly switching a motor current of the electric motor as a function of a position signal, and an internal electrical system, provided within the single housing and providing internal power, in an absence of external power, to at least the position measuring device to sense at least one of (1) a single complete rotation of the drive shaft, (2) a plurality of rotations of the drive shaft, and (3) the position of the drive shaft, wherein the switching device is configured to switch the electric motor, wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion defined on an outer peripheral surface of the drive shaft, and wherein the pinion and the drive shaft both rotate about the same axis of rotation.
13. A geared motor comprising: an electric motor; a transmission; a drive shaft; and a switching device, wherein the transmission rotates the drive shaft via rotation of the electric motor, wherein the switching device is arranged on the drive shaft, the switching device comprising a single housing, which is distinct from a transmission housing, and which is at least partially provided within the transmission housing, a contactless, absolute position-measuring device provided within the single housing and sensing a position of the drive shaft absolutely, an evaluation unit provided within the single housing and evaluating position signals, a gearwheel coupled to the drive shaft, and an output unit provided within the single housing and outputting switching information for indirectly switching and/or directly switching a motor current of the electric motor as a function of a position signal, wherein the switching device is configured to switch the electric motor, wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion, and – 19 – wherein the pinion and the drive shaft both rotate about the same axis of rotation.

2. A geared motor comprising: an electric motor; a transmission; a drive shaft; and a switching device, wherein the transmission rotates the drive shaft via rotation of the electric motor, wherein the switching device is arranged on the drive shaft, the switching device comprising a single housing, which is distinct from a transmission housing, and which is at least partially provided within the transmission housing, a contactless, absolute position-measuring device provided within the single housing and sensing a position of the drive shaft absolutely, an evaluation unit provided within the single housing and evaluating position signals, a gearwheel coupled to the drive shaft, an output unit provided within the single housing and outputting switching information for indirectly switching and/or directly switching a motor current of the electric motor as a function of a position signal, and an internal electrical system, provided within the single housing and providing internal power, in an absence of external power, to at least the position measuring device to sense at least one of (1) a single complete rotation of the drive shaft, (2) a plurality of rotations of the drive shaft, and (3) the position of the drive shaft, wherein the switching device is configured to switch the electric motor, wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion defined on an outer peripheral surface of the drive shaft, and wherein the pinion and the drive shaft both rotate about the same axis of rotation.
14. The geared motor according to claim 13, wherein the switching device further comprises an internal electrical system, provided within the single housing and providing internal power, in an absence of external power, to at least the position measuring device to sense at least one of (1) a single complete rotation of the drive shaft, (2) a plurality of rotations of the drive shaft, and (3) the position of the drive shaft.
2. A geared motor comprising: an electric motor; a transmission; a drive shaft; and a switching device, wherein the transmission rotates the drive shaft via rotation of the electric motor, wherein the switching device is arranged on the drive shaft, the switching device comprising a single housing, which is distinct from a transmission housing, and which is at least partially provided within the transmission housing, a contactless, absolute position-measuring device provided within the single housing and sensing a position of the drive shaft absolutely, an evaluation unit provided within the single housing and evaluating position signals, a gearwheel coupled to the drive shaft, an output unit provided within the single housing and outputting switching information for indirectly switching and/or directly switching a motor current of the electric motor as a function of a position signal, and an internal electrical system, provided within the single housing and providing internal power, in an absence of external power, to at least the position measuring device to sense at least one of (1) a single complete rotation of the drive shaft, (2) a plurality of rotations of the drive shaft, and (3) the position of the drive shaft, wherein the switching device is configured to switch the electric motor, wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion defined on an outer peripheral surface of the drive shaft, and wherein the pinion and the drive shaft both rotate about the same axis of rotation.


Allowable Subject Matter
4.	Claims 1-14 will be allow of overcome the nonstatutory double patenting rejection previously stated.
5.	TAKEDA et al. (GB 2289351 A), Duits et al. (US 20130141030 A1), Kraft (US 5024116 A) and Scott, Jr. (US 4338553 A) are the closest prior art disclosed.
	However, regarding Claims 1 and 21, the prior arts disclosed above do not teach or fairly suggest alone or in combination “the switching device is arranged on the drive shaft, the switching device comprising a single housing, which is distinct from an electric motor housing and a transmission housing, and which is spatially separated from at least one of the electric motor housing and the transmission housing, a contactless, absolute position-measuring device provided within the single housing and sensing a position of the drive shaft absolutely, an evaluation unit provided within the single housing and evaluating position signals, a gearwheel coupled to the drive shaft, and an output unit provided within the single housing and outputting switching information for indirectly switching and/or directly switching a motor current of the electric motor as a function of a position signal, wherein the switching device is configured to switch the electric motor, wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion, and wherein the pinion and the drive shaft both rotate about the same axis of rotation”.
Related Prior Arts
6.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
KR 20090015977 A discloses an electronic printed circuit board 40 is shown in broken lines in FIG. 4, and a Hall sensor 43, which is a sensor 42, is disposed opposite the end face 34 of the sensor wheel 26 on the substrate. The sensor wheel 26 is made (at least partially) of an injection molded plastic part made of plastoferrrite, magnetized to form a multipole annular magnet 37. The Hall sensor 43 disposed immediately adjacent to the annular magnet 37 detects the change in polarity of the annular magnet 37 incrementally. The resolution of the speed detection is thus given by the number of pole pairs of the annular magnet 37 and the number of teeth of the sensor wheel 26.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846